UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO. 09-2323

                                  CHARLES R. PEET, APPELLANT,

                                                  V.

                                      ERIC K. SHINSEKI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                     Before HAGEL, MOORMAN, and SCHOELEN, Judges.

                                             ORDER

         On September 7, 2011, the Court ordered the parties to submit memoranda of law by October
7, 2011. On October 6, 2011, the parties filed a joint motion to stay further proceedings, indicating
that they were in the final stages of negotiating a joint motion for remand but needed additional time
to finalize such a motion. The following day, the parties filed a joint motion for remand.

        As the parties filed their joint motion for remand prior to the expiration of the Court-ordered
deadline for filing their memoranda of law, there is no need to stay proceedings and the Court will
therefore deny the parties' joint motion to stay further proceedings. The Court will also grant their
joint motion for remand.

       Upon consideration of the foregoing, it is

       ORDERED that the parties' October 6, 2011, joint motion to stay further proceedings is
denied. It is further

       ORDERED that the parties' October 7, 2011, joint motion for remand is GRANTED.

DATED: October 11, 2011                                                PER CURIAM.

Copies to:

Lecia C. King-Wade, Esq.

VA General Counsel (027)